Exhibit 10.5

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as [***]. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

[***]

THIRD AMENDMENT

TO DEVELOPMENT AND SUPPLY AGREEMENT

Effective as of date of the last signature below, Abbott Laboratories, an
Illinois corporation having a principal place of business at 100 Abbott Park
Road, Abbott Park, Illinois 60064-3500 (“Abbott”), and Seattle Genetics, Inc., a
Delaware corporation having a principal place of business at 21823 – 30th Drive
Southeast in Bothell, Washington 98021 (“Seattle Genetics”) (individually the
“Party” or collectively the “Parties”) agree to the following terms and
conditions (“Third Amendment”) as set forth below.

WHEREAS, the Parties entered into a Development and Supply Agreement with an
Effective Date of February 23, 2004 for the manufacture of a chimeric anti-CD30
AC10 monoclonal antibody known as cAC10 Bulk Drug Substance (the “Original
Agreement”), which also constitutes the antibody component of SGN-35 and the
Parties subsequently entered into an amendment to the Original Agreement (the
“First Amendment”) and then entered into a second amendment to the Original
Agreement (the “Second Amendment”) (collectively the Original Agreement, the
First Amendment and the Second Amendment hereinafter referred to as the
“Agreement”); and

WHEREAS, the Parties have agreed to conduct additional development and
manufacturing work pursuant to the terms and conditions of the Agreement; and

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained here and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:

1. Incorporation of the Agreement. All capitalized terms which are used but not
otherwise defined herein shall have the same meanings as set forth in the
Agreement, and the Agreement, to the extent not inconsistent with this Third
Amendment, is incorporated herein by this reference as though the same was set
forth in its entirety. To the extent any terms and provisions of the Agreement
are inconsistent with the amendments set forth in Paragraphs 2 and 3 below, such
terms and provisions shall be deemed superseded hereby. Except as specifically
set forth herein, the Agreement shall remain in full force and effect and its
provisions shall be binding on the parties.

2. Process Development Work. The Parties agree that Abbott shall perform the
activities set forth in Stages 9 to 12 of Attachment 1 hereto pursuant to the
terms and conditions of the Agreement.

3. Payment Schedule. As compensation for the activities to be performed by
Abbott pursuant to Attachment 1 hereto, Seattle Genetics shall pay to Abbott the
price established for each project stage on the dates set forth in Attachment 2.
Billings associated with this Third Amendment may be combined on the same
invoice with other, regular Payment Schedule charges.

4. Project References. All references to the Project set forth in the Agreement,
with the exception of the Payment Schedule and Facility Reservation Fee for the
Project shall also be deemed to apply to the activities performed by Abbott,
pursuant to this Third Amendment.

5. Effectuation. The amendment to the Agreement contemplated by this Third
Amendment shall be deemed effective as of the last date written below upon the
full execution of this Third Amendment and without any further action required
by the parties hereto. There are no conditions



--------------------------------------------------------------------------------

precedent or subsequent to the effectiveness of this Third Amendment. All terms
and conditions set forth in Agreement that are not amended hereby shall remain
in full force and effect. Any term of this Third Amendment may be amended with
the written consent of both parties. From the date hereof, any reference to the
Agreement shall be deemed to refer to the Agreement as amended by this Third
Amendment.

6. Counterparts. This Third Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. One or more counterparts
of this Third Amendment may be delivered by facsimile, with the intention that
delivery by such means shall have the same effect as delivery of an original
counterpart thereof.

7. Entire Agreement. This Third Amendment and exhibits hereto are the product of
both of the parties hereto, and together with the Agreement and exhibits thereto
constitute the entire agreement between such parties pertaining to the subject
matter hereof, and merge all prior negotiations and drafts of the parties with
regard to the transactions contemplated herein.

IN WITNESS WHEREOF, the parties have executed this Third Amendment as of the
dates set forth below.

 

ABBOTT LABORATORIES     SEATTLE GENETICS, INC. By:  

/s/ Steve Lichter

    By:  

/s/ Clay B. Siegall

Name:  

Steve Lichter

    Name:  

Clay B. Siegall

Title:  

Vice President, Manufacturing

    Title:  

President & CEO

Date:  

11/5/2009

    Date:  

10/30/2009

 

11/3/2011    2    CONFIDENTIAL



--------------------------------------------------------------------------------

ATTACHMENT 2

[***]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

ATTACHMENT 2

Updated Payment Schedule

[***]

[***] Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.